DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant argues regarding the material properties of metal and non-metal used in the housing parts. However, inherent properties of materials cannot be a basis allowance especially when the properties are known to yield certain benefits. 
If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant recites “thermal absorptivity” in claims 1 and 2, but failed to provide necessary description in the Specification.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Applicant claims “thermal absorptivity”, but fails to disclose this property in the specification in way to set forth the subject matter being claimed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimura et al. (US 20070241971) in view of Martinez et al. (US 20050059444).
Regarding claim 1:
Tsujimura et al. disclose (in Fig. 15) a communication system (8), comprising: a housing (1) that has a metallic upper part (11) and a nonmetallic lower part (12); a circuit board (4) with electronic components (Para. 0057, Lines 1-5) in the housing (1) between the parts (11 and 12); an antenna element (82a) outside the housing (1); and an antenna support (81a) connectable to the housing (1), the antenna element (82a) on the surface of and/or within the antenna support (81a).

Martinez et al. disclose a metallic upper part (110) with a predetermined absorptivity and a nonmetallic lower part (105) with a[n] absorptivity higher than that of the upper part (110; Para. 0048, Lines 1-9).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize the thermal properties of the materials used to fabricate the upper and lower parts (Para. 0023, Lines 15-18) as taught by Martinez et al. into the device of Pinter et al. for the benefit of ensuring high efficiency antenna system having a multi-band response that is well suited to serve communication systems such as GPRS systems (Para. 0048, Lines 7-9). 
Regarding claim 2:
Tsujimura et al. disclose (in Fig. 15) a communication system (8), comprising: a housing (1) that has a metallic upper part (11) and a nonmetallic lower part (12); a circuit board (4) with electronic components (Para. 0057, Lines 1-5) in the housing (1) between the parts (11 and 12); an antenna element (82a) outside the housing (1); and a functional element support (81a) connectable to the housing (1).
Tsujimura et al. is silent on that a metallic upper part with a predetermined absorptivity and a nonmetallic lower part with a[n] absorptivity higher than that of the upper part.
Martinez et al. disclose a metallic upper part (110) with a predetermined absorptivity and a nonmetallic lower part (105) with a[n] absorptivity higher than that of the upper part (110; Para. 0048, Lines 1-9).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize the thermal properties of the materials used to fabricate the upper and lower parts (Para. 0023, Lines 15-18) as taught by Martinez et al. into the device of Pinter et al. for the benefit of ensuring high efficiency antenna system having a multi-band response that is well suited to serve communication systems such as GPRS systems (Para. 0048, Lines 7-9).
Regarding claim 14:

Regarding claim 16:
Tsujimura et al. disclose the upper part (11) has an at least partially encircling outer peripheral edge (See Fig.).

Claims 3-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimura et al. (US 20070241971) in view of Martinez et al. (US 20050059444), as applied to claim 1 and further in view of Saxe et al. (US 20150288053).
Regarding claim 3:
Tsujimura as modified is silent on that one of the parts has a heat sink with high thermal conductivity.
Saxe et al. disclose (in Fig. 3) one of the parts (11) has a heat sink (22) with high thermal conductivity (Para. 0028).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize that heat sinks are high in thermal conductivity as known in the art as taught by Saxe and implement the heat sink in Pinter et al. for the benefit of reducing heat generated by other components in the device (Para. 0041, Lines 1-2, Lines 10-12).
Regarding claim 4:
Tsujimura as modified is silent on that the heat sink is formed by the part.
Saxe et al. disclose (in Fig. 3) the heat sink (22) is formed by the part (11).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize that heat sink is formed as part of the housing as taught by Saxe and implement the heat sink in Pinter et al. for the benefit of reducing heat generated by other components in the device (Para. 0041, Lines 1-2, Lines 10-12).
Regarding claim 5:
Tsujimura as modified is silent on that the heat sink is a separate component and on the part.
Saxe et al. disclose (in Fig. 3) the heat sink (22) is a separate component and on the part (11).

Regarding claim 11:
Tsujimura as modified is silent on that the housing has a spacer in a direction of support on a side of the antenna support.
Saxe et al. disclose (in Fig. 3) the housing (11) has a spacer (57) in a direction of support on a side of the antenna support (53).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the housing having spacer on the side of the antenna support as taught by Saxe et al. into the device of Pinter et al. for the benefit of allowing secured attachment and arrangement (Para. 0075, Lines 1-7).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimura et al. (US 20070241971) in view of Martinez et al. (US 20050059444), as applied to claim 1 and further in view of Gerneth et al. (US 20170229768).
Regarding claim 6:
Tsujimura as modified is silent on that a decorative cover connected to the antenna support can be connected.
Gerneth et al. disclose (in Fig. 4) a decorative cover (3) connected to the antenna support (12) can be connected.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the cover connected to the antenna support as taught by Gerneth et al. into the device of Tsujimura as modified for the benefit of providing protection for the underlying elements (Para. 0022, Lines 16-18).
Regarding claim 7:

Gernerth et al. disclose (in Fig. 4) the antenna support (12) has surfaces for thermal connection to the decorative cover (3) and/or the housing (2).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to arrange the antenna support having surfaces for thermal connection to the cover as taught by Gerneth et al. into the device of Tsujimura as modified for the benefit of achieving optimal arrangement of the antenna system in the available installation space (Para. 0008, Lines 13-14).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tsujimura et al. (US 20070241971) in view of Martinez et al. (US 20050059444), as applied to claim 1 and further in view of Lindackers et al. (US 20080111752).
Regarding claim 8:
Tsujimura as modified is silent on that the antenna support has two spaced-apart domes.
Lindackers et al. disclose (in Figs. 1 and 3) the antenna support (10) has two spaced-apart domes (50a and 50b).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a two spaced-apart domes as taught by Lindackers et al. into the device of Tsujimura as modified for the benefit of receiving the antenna elements for diversity in operation (Para. 0043, Lines 4-6).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimura et al. (US 20070241971) in view of Martinez et al. (US 20050059444), Gerneth et al. (US 20170229768) as applied to claims 1 and 6 and further in view of Schnuerer (US 20100231467).
Regarding claim 9:
Tsujimura as modified is silent on that a protective cover for the antenna element on the surface of the antenna support between the decorative cover and the antenna support.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the protective cover and the decorative cover arranged as taught by Schnuerer into the device of Pinter as modified for the benefit of providing protection for the electronic components attached to the printed circuit board (Para. 0051, Lines 1-2).
Regarding claim 10:
Tsujimura as modified is silent on that the protective cover has surface turned toward the antenna support and/or toward the decorative cover for thermal connection to the surface of the antenna support and/or the inside of the decorative cover.
Schnuerer discloses the protective cover (10) has surface turned toward the antenna support (30) and/or toward the decorative cover (50) for thermal connection to the surface of the antenna support (30) and/or the inside of the decorative cover (50).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the protective cover and the decorative cover arranged as taught by Schnuerer into the device of Tsujimura as modified for the benefit of providing protection for the electronic components attached to the printed circuit board (Para. 0051, Lines 1-2).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tsujimura et al. (US 20070241971) in view of Martinez et al. (US 20050059444), as applied to claim 1 and further in view of Emrich et al. (US 20160223263).
Regarding claim 13: 
Tsujimura as modified is silent on that the lower nonmetallic part is partially provided with a metallic coating or has a metallic inlay.
Emrich et al. disclose the lower nonmetallic part (20) is partially provided has a metallic inlay (32; Para. 0020, Lines 1-3).
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tsujimura et al. (US 20070241971) in view of Martinez et al. (US 20050059444), as applied to claim 1 and further in view of Burg et al. (US 20130113665).
Regarding claim 15:
Tsujimura as modified is silent on that the upper part has fastening element for securing the housing to a roof of a motor vehicle with the upper part above the roof and the lower part beneath the roof.
Burg et al. disclose (in Figs. 1 and 5) the upper part (the top part of 6) has fastening element (7) for securing the housing (6) to a roof of a motor vehicle (5, 4) with the upper part (the top part of 6) above the roof (5, 4) and the lower part (the lower part of 6) beneath the roof (5, 4).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the fastening element for securing the housing as taught by Burg et al. into the modified device of Tsujimura for the benefit of ensuring mechanical and electrical connection thereby preventing undesired loosening due to shocks or acceleration forces (Para. 0038, Lines 20-26).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BI
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845